      Case 1:18-cv-01129-EGS Document 27 Filed 01/28/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 KNIGHT FIRST AMENDMENT                        )
 INSTITUTE AT COLUMBIA                         )
 UNIVERSITY, et al.                            )
                                               )
         Plaintiffs,                           )   Civil Action No. 18-1129 (EGS)
                                               )
                 v.                            )
                                               )
 DEPARTMENT OF DEFENSE, et al.                 )
                                               )
         Defendants.                           )



     NOTICE TO THE COURT OF RESTORATION OF APPROPRIATIONS

       On January 28, 2019, this Court granted the parties’ joint motion for extension of

time, which requested the extension of the deadline for the filing of the parties’ Joint Status

Report from January 25, 2019, through and including February 18, 2019, as a result of the

lapse of appropriations for the Department of Justice and many of the Defendant agencies.

As of January 25, 2019, funding was restored through February 15, 2019, for the

Department of Justice and many of the Defendant agencies, and the Department has now

resumed its usual civil litigation functions. Pursuant to the Court’s January 28, 2019

Minute Order, the deadline for filing the parties’ Joint Status Report is February 18, 2019.

Accordingly, the parties will file their Joint Status Report on or before February 18, 2019.
    Case 1:18-cv-01129-EGS Document 27 Filed 01/28/19 Page 2 of 3



Dated: January 28, 2019          Respectfully submitted,

                                 JOSEPH H. HUNT
                                 Assistant Attorney General

                                 MARCIA BERMAN
                                 Assistant Branch Director

                                 /s/ Tamra T. Moore
                                 TAMRA T. MOORE
                                 District of Columbia Bar No. 488392
                                 Trial Attorney
                                 United States Department of Justice
                                 Civil Division, Federal Programs Branch
                                 20 Massachusetts Avenue, Room 5375
                                 Washington, DC 20001
                                 Tel: (202) 305-8628
                                 Fax: (202) 305-8517
                                 E-mail: tamra.moore@usdoj.gov

                                 Attorneys for Defendants




                                  2
     Case 1:18-cv-01129-EGS Document 27 Filed 01/28/19 Page 3 of 3



                           CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served to all counsel

of record via the Court’s CM/ECF system on this 28th day of January, 2019.



                                            /s/ Tamra T. Moore
                                            TAMRA T. MOORE




                                           3
